Case 3:18-cr-30141-NJR Document 101 Filed 05/18/21 Page 1 of 4 Page ID #498




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

            Plaintiff,

 v.                                              Case No. 18-cr-30141-NJR-2

 BRANDON ARIAS,

            Defendant.

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion for Compassionate Release under the First Step

Act filed pro se by Defendant Brandon Arias. (Doc. 84). Arias asks the Court to reduce his

sentence to time-served, pursuant to 18 U.S.C. § 3582(c)(1)(A), due to the COVID-19

pandemic, his health conditions, and the conditions of his prison. For the reasons set forth

below, the Court denies the motion.

                                       BACKGROUND

       On November 5, 2019, Brandon Arias was sentenced to 108 months in prison for the

knowing distribution of fentanyl and acetyl fentanyl. (Doc. 56, p. 1; Doc. 58, p. 1). He now

moves for compassionate release because there are structural flaws with his correctional

institution that make it impossible to be reasonably safe from exposure to COVID-19. (Id. at

p. 2). For example, he is housed in a “range” with about 120 other inmates and the single soap

dispenser has not been filled in weeks. (Id.). Arias also states that he tested positive for

COVID-19. (Id.). Although he has since recovered, he claims to still suffer from shortness of

breath that was not present before he contracted COVID-19, and he worries that it will




                                         Page 1 of 4
Case 3:18-cr-30141-NJR Document 101 Filed 05/18/21 Page 2 of 4 Page ID #499




become a permanent issue. (Id. at p. 3). Finally, Arias argues that society will be better served

by his release rather than his continued confinement, as he would join the workforce and

provide for his son.

        In response to his motion, the Government has filed a motion to dismiss, arguing that

Arias has not provided any substantial argument as to why the Court should exercise its

discretion under the compassionate release statute. (Doc. 89). Furthermore, while Arias

claims he submitted a “cop out” letter to the Warden, the Bureau of Prisons’ records indicate

Arias never submitted any such request. Therefore, Arias has no proof that he exhausted his

administrative remedies prior to filing his motion. (Id.).

                                 THE FIRST STEP ACT OF 2018

        Prior to the passage of the First Step Act, a defendant seeking compassionate release

first had to request it from the Director of the BOP. 18 U.S.C. § 3582(c)(1)(A) (2018). The First

Step Act of 2018 modified that provision to allow incarcerated defendants to seek

compassionate release from a court on their own motion after exhausting administrative

rights to appeal a failure of the BOP to bring a motion on their behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility, whichever is

earlier. Id.

        Once a motion is filed, the Court may reduce a term of imprisonment after considering

the factors set forth in § 3553(a) to the extent they are applicable, upon a finding that

“extraordinary and compelling reasons warrant such a reduction . . . and that such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” § 3582(c)(1)(A)(i).

        The applicable policy statement can be found at U.S.S.G. § 1B1.13. While the policy


                                          Page 2 of 4
Case 3:18-cr-30141-NJR Document 101 Filed 05/18/21 Page 3 of 4 Page ID #500




statement essentially restates § 3582(c)(1)(A), the Application Notes to the policy statement

set forth specific circumstances under which extraordinary and compelling reasons exist for

reducing a sentence: (A) the medical condition of the defendant; (B) the age of the defendant

(over 70), and (C) family circumstances. U.S.S.G. 1B1.13. A fourth category, “(D) Other

Reasons,” states: “As determined by the Director of the Bureau of Prisons, there exists in the

defendant’s case an extraordinary and compelling reason other than, or in combination with,

the reasons described in subdivisions (A) through (C).” Id. Additionally, the policy statement

requires the defendant not be “a danger to the safety of any other person or to the

community” pursuant to 18 U.S.C. § 3142(g).

                                           DISCUSSION

       A defendant seeking compassionate release must first exhaust administrative

remedies. United States v. Williams, 987 F.3d 700, 703 (7th Cir. 2021). “[T]he exhaustion

requirement of § 3582(c)(1)(A) is a mandatory claim-processing rule that a court must enforce

if the government raises it.” United States v. Millbrook, 840 F. App’x 25, 26 (7th Cir. 2021) (citing

United States v. Sanford, 986 F.3d 779, 782 (7th Cir. 2021)). “The purpose of this requirement is

to allow the Bureau an opportunity to evaluate issues before they are brought to federal

court.” United States v. Link, 841 F. App’x 1013, 1015 (7th Cir. 2021) (citing United States v.

Williams, 987 F.3d 700, 703 (7th Cir. 2021)).

       Here, Arias claims he sent a “cop out” addressed to the Warden, presumably

requesting compassionate release, but that he never received a response. He has not,

however, provided any evidence to support his claims. And, according to the Government,

the BOP has no record of any such request. Because Arias has failed to prove he exhausted

his administrative remedies, his motion must be denied.


                                            Page 3 of 4
Case 3:18-cr-30141-NJR Document 101 Filed 05/18/21 Page 4 of 4 Page ID #501




       Even if Arias had exhausted his administrative remedies, he still would not be entitled

to compassionate release. Under Application Note 1(A)(ii), extraordinary and compelling

reasons for reducing a sentence exist when the defendant is presently suffering from a serious

physical or medical condition that substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility and from which he is not

expected to recover.

       Arias has not demonstrated that he suffers from any such condition. While he claims

to have had COVID-19 and has lingering symptoms including shortness of breath, he has

provided no medical records to support his claims. Nor would shortness of breath, on its

own, constitute an extraordinary and compelling reason for reducing his sentence. Without

any documentation of a serious medical condition warranting compassionate release, his

request must be denied.

                                        CONCLUSION

       The Motion to Dismiss filed by the United States of America (Doc. 89) is GRANTED,

and the pro se Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A) filed by

Defendant Brandon Arias (Doc. 84) is DENIED without prejudice.

       IT IS SO ORDERED.

       DATED: May 18, 2021


                                                  _____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                         Page 4 of 4
